Citation Nr: 1623120	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether the reduction from 40 percent to 30 percent effective April 1, 2012, for bilateral hearing loss was proper.

2. Entitlement to a higher rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to February 1956.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The medical evidence of record at the time of the reduction in rating failed to show an actual improvement in the Veteran's hearing loss disability.  

2.  During the pendency of this appeal, the Veteran's bilateral hearing loss has been manifested by Level VIII hearing impairment in the right ear and Level IX hearing impairment in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for bilateral hearing loss disability from April 1, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 3.105(e), 3.344, 4.85, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for a 50 percent rating, but no higher, for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, DC 6100 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether Reduction Was Proper

The Veteran contests the reduction of his rating from 40 to 30 percent for bilateral hearing loss, effective April 1, 2012.  He contends not only that such a reduction was not warranted, but also that a higher evaluation is in fact warranted.  

Considering first the propriety of the reduction, a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  Procedurally, where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  

In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).   The five year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).  

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

In the present case, the Veteran's bilateral hearing loss disability was properly reduced pursuant to the requirements of 38 C.F.R. § 3.105(e).  The RO prepared a rating decision proposing the reduction in June 2011 setting forth the rationale of the proposed reduction.  The RO then issued a rating decision in January 2012 reducing the rating effective April 1, 2012.  Thus, the Veteran received proper notice and the benefit of other measures under 38 C.F.R. § 3.105(e).

At the time of the reduction, the 40 percent rating had been assigned by the RO in a March 2010 rating decision and was effective December 16, 2009.  Thus, the rating had been in effect for less than five years and the provisions of 38 C.F.R. § 3.344 do not apply.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  However, care must be taken to ensure that a change in an examiner's evaluation demonstrates an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  

The Veteran's bilateral hearing loss disability has been rated under DC 6100.  Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  

To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.86, DC 6100.  Hearing tests are to be conducted without hearing aids, and the results of the testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The June 2011 rating decision proposing a reduction of the Veteran's rating for hearing loss was predicated upon a May 2011 VA audiometric examination.  On that occasion, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
80
90
90
LEFT
40
55
80
90
95

The puretone average was 78dBs in the right and 80dBs in the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 94 percent in the left ear.  These findings resulted in a numerical designation of V for the right ear under Table VI, and a numerical designation of VII for the left ear under Table VIa.  Under Table VII, a 30 percent rating was warranted.  

In support of his claim, however, the Veteran submitted the results of a January 2012 private examination.  On that occasion, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
90
95
95
LEFT
75
75
95
100
100

The puretone average was 85dBs in the right and 93dBs in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 56 percent in the left ear using the Maryland CNC test.  These findings result in a numerical designation of VIII for the right ear under Table VIa, and a numerical designation of IX for the left ear, also under Table VIa.  Under Table VII, a 50 percent rating is warranted for this level of impairment.  

Based on the above, the May 2011 examination did show that the Veteran's hearing loss no longer met the criteria for a 40 percent rating; that is not the end of the inquiry, however.  Other than in cases involving clear and unmistakable error, to reduce a rating the evidence must show actual improvement, rather than that the disability does not meet the current criteria for the rating sought to be reduced.  At the February 2010 VA examination, just more than a year before the May 2011 examination, that led to the assignment of a 40 percent rating, the Veteran's hearing loss met the schedular criteria for that assigned rating.  

Moreover, the January 2012 examination, less than a year after the May 2011 examination, demonstrated an even higher level of hearing loss sufficient to support a 50 percent rating.  He was also afforded a VA audiological examination in August 2012; however, the results were not reported by the examiner, as the Veteran's testing responses were considered "inconsistent and unreliable."  

Given the above, the May 2011 examination was not evidence of an actual improvement in the Veteran's hearing acuity, as it was both preceded and followed by examinations showing a higher level of hearing loss.  As such, the reduction in rating was not proper.  In conclusion, the reduction in rating of the bilateral hearing loss disability from 40 percent to 30 percent effective April 1, 2012, was not proper, and the 40 percent rating must be restored, effective that date.  

Considering next entitlement to an increased rating, the Board finds that a 50 percent rating is warranted for the Veteran's bilateral hearing loss, based on the January 2012 examination.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In appropriate circumstances, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The applicable schedular criteria for the evaluation of hearing loss disorders have already been noted above.  Additionally, based on the aforementioned findings of the January 2012 VA examination, a 50 percent rating and no higher is warranted for the Veteran's bilateral hearing loss, as already discussed.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that
 
[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id. at 455.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulty hearing conversations, as voiced by the Veteran.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which have been demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints involve diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  

VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

According to the most recent valid examination of record, dated in January 2012, the Veteran was able to hear conversations, albeit with significant difficulty.  The examiner also did not note any significant or unusual effects on the Veteran's daily functioning, including any impairment in potential employment.  The examiner did note the Veteran's complaints that his hearing loss interfered with his ability to hear conversations in almost all listening environments.  However, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  

The Board acknowledges that the Veteran has bilateral hearing loss to a significant degree; this fact is acknowledged, however, by the 50 percent schedular evaluation assigned for this disorder.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

In conclusion, the preponderance of the evidence is against a rating in excess of 50 percent for bilateral hearing loss on any basis.  As a preponderance of the evidence is against the award of a higher rating in excess of that awarded herein, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by letters dated in January 2010 and May 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  These letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of January 2010 and May 2011 letters that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  He was afforded several VA examinations for the disability on appeal, most recently in January 2012.  The VA and private treatment evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


ORDER

As the reduction in rating of bilateral hearing loss disability from 40 percent to 30 percent was not proper, restoration of the 40 percent rating effective April 1, 2012, is granted.

A 50 percent rating, but no higher, for bilateral hearing loss is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


